Citation Nr: 0634534	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for skin rash, to 
include as due to ionizing radiation.

2.  Entitlement to assignment of a compensable disability 
rating for service-connected lipomas.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2003, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in April 2004.  The veteran requested a Board 
hearing in his notice of disagreement; however, withdrew this 
request in his substantive appeal.


FINDINGS OF FACT

1.  Skin rash was not manifested during service, nor is any 
such disability otherwise related to the veteran's service to 
include alleged in-service radiation exposure.

2.  The veteran's multiple lipomas are not disfiguring, deep, 
unstable, greater than 144 square inches in area, or painful 
on examination, and they do not cause limited motion or 
limitation of function.


CONCLUSIONS OF LAW

1.  Skin rash including as due to ionizing radiation was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred during 
the veteran's active service..  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006).

2.  The criteria for a compensable evaluation for multiple 
lipomas of the arms, chest, abdomen, back, and face, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7819 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in an April 2003 VCAA letter.  The 
letter predated the August 2003 rating decision.  See id.  
Moreover, since the lipoma appellate issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which 
the April 2003 VCAA letter was duly sent), another VCAA 
notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The April 2003 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal also involves an increased rating issue, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his initial claims of service connection.  In 
August 2006, the veteran was issued correspondence from VA 
with regard to the types of evidence necessary to establish a 
disability rating or an effective date, as it pertains to the 
increased rating issue.  In any event, despite initial 
inadequate notice provided, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran a letter in April 2003 in which it advised the 
veteran of the evidence necessary to support his service 
connection claim, and attempted to cure any such deficiency 
in an August 2006 letter.  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and entitlement to 
an increased rating, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed with regard to his claim for an increased rating.  
The examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Service connection - skin rash

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease that is claimed to be 
attributable to radiation exposure during service can be 
established by three different methods.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected, specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, that must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

The veteran is claiming entitlement to service connection for 
skin rash which he alleges is due to radiation exposure he 
had while on active duty.  Initially, the Board acknowledges 
the evidence from the Department of Energy pertaining to the 
veteran's radiation exposure history in 1958 of 690 whole-
body gamma mrem.  The relevant regulations, however, 
establish that skin rash is not included as a presumptive 
disability for radiation exposed veterans as set out under 38 
C.F.R. § 3.309(d).  Service connection is therefore not 
warranted on a presumptive basis.  Furthermore, skin rash is 
not a disability which is considered a radiogenic disease 
under 38 C.F.R. § 3.311.  Skin cancer is considered a 
radiogenic disease; however, the veteran has submitted no 
evidence of a current diagnosis of skin cancer.  Thus, while 
the veteran has alleged that he currently has a disability 
due to exposure to ionizing radiation in service, he does not 
have a "radiogenic disease."  There is no requirement that 
additional development be conducted with regard to obtaining 
dose estimates for the veteran's alleged radiation exposure.

The Board notes that, even though skin rash is not listed as 
a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board 
finds that service connection is not warranted for skin rash 
on a direct basis.

A sick call treatment log reflects that in October 1956, the 
veteran sustained a heat rash on his penis.  He was scheduled 
for a circumcision in November 1956.  An examination 
performed for separation purposes in October 1958 reflects 
that the skin, lymphatics, was clinically evaluated as 
normal.  

In April 2003, the veteran filed a claim of service 
connection for skin rash, which he claimed occurred in May 
1958.  

Private medical records were sought for the period September 
1987 through February 2005.  In July 2004, the veteran sought 
dermatology treatment for complaints of a skin condition on 
his head.  The assessment was actinic keratosis.  There is 
otherwise no post-service record of treatment for a skin 
rash, or any skin related disability.

As noted, the veteran incurred a rash on his penis during 
service in October 1956.  Over 47 years later, on one 
occasion, the veteran was treated for actinic keratosis of 
the head.  Initially, the evidence does not support a finding 
that he suffers from a chronic skin disability, nor is there 
a showing of continuity of symptomatology to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b).  While 
acknowledging the rash incurred during service, the Board 
notes that a veteran's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, 
there is no evidence to support that any current actinic 
keratosis is due to service, or due to exposure to ionizing 
radiation in service.

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of skin rash in service.

The Board acknowledges the veteran's contentions, to include 
his exposure to ionizing radiation during service.  It is 
well established, however, that as a layperson, the veteran 
is not considered capable of opining as to the nature or 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the preponderance of the evidence is against a 
finding that any current skin rash was caused by any incident 
of service, to include exposure to ionizing radiation, and 
the claimed condition is not shown to have been incurred in 
or aggravated by service.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for skin rash, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



II.  Increased rating - lipomas

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The medical evidence of record reflects diagnoses and removal 
of lipomas beginning in September 1992 and continuing through 
February 2005.  The medical findings of record, however, do 
not support a compensable evaluation for the service-
connected multiple lipomas under the rating criteria.  

A December 1955 service medical sick call log reflects that 
the veteran sought treatment for "cyst," and a treatment of 
hot soaks was rendered.

Post-service private medical records dated in September 1992 
reflect complaints of lumps on both arms and chest.  On 
physical examination, the lumps were movable, smooth, not 
tender, and rubbery.  The assessment was problem lipomas.  In 
October 1992, a three centimeter lipoma was removed from the 
right triceps.  In November 1992, a two centimeter lipoma was 
removed from the chest.  

In August 2003, the veteran sought private medical treatment 
for multiple nodules on the left arm, chest, abdomen, and 
back, although he could not find two nodules on the back.  
The examiner noted that the veteran had 7 skin nodules 
excised previously, which were benign.  On physical 
examination of the skin, there were skin nodules but no skin 
lesions.  The extremities were remarkable for multiple skin 
nodules and good peripheral pulses and reflexes.  Skin 
nodules were observed on the left arm above the elbow, chest, 
abdomen, and back.  The assessment was multiple lipomas 
removed previously, and multiple skin nodules.  Anterior skin 
nodule removal was recommended.  A September 2003 pathology 
report reflects that specimens were retrieved from the left 
arm, right chest and left chest.  The diagnoses rendered with 
regard to the left arm mass and right chest masses were 
benign adipose tissue consistent with lipoma, so-called 
angiolipoma variant.  The diagnosis rendered with regard to 
the left chest masses was benign adipose tissue consistent 
with simple lipoma.  

Private medical records reflect that in September 2003, the 
veteran underwent excision of thirteen lipomas from the left 
arm, chest and abdomen.  In October 2003, he underwent 
excisions of lipomas from multiple sites, to include the left 
breast and back.  An October 2003 pathology report of right 
upper quadrant, biopsies reflects a diagnosis of benign 
adipose tissue consistent with lipomas.  A November 2003 
follow-up progress note reflects that the veteran was status 
post incision of multiple lipomas in the anterior abdominal 
wall and chest.  He was doing well and incisions were healed 
without signs of infection.  Pathology revealed lipomas only.  
The assessment was status post excision of multiple lipomas.  

In February 2004, the veteran underwent a VA examination.  
The veteran reported that his first lesion developed in the 
military.  He reported that they "spread throughout my body 
- my arms, my face."  He reported having 32 cysts removed.  
He was told they were "fatty tissue, lymphomas?"  He 
reported that they do not bother him if they are small.  If 
they enlarge, he has more of a tendency to touch them.  He 
denied any impairment from the cysts.  On physical 
examination, the examiner determined that his skin lesions 
were consistent with lipomata.  He had a 3 by 3.5 centimeter 
lesion medial to the left elbow; an approximately 18 by 15 
millimeter lesion superomedial to the right elbow; an 18 by 
12 millimeter lesion of the superolateral right arm; a 2 
centimeter lesion of the superolateral right arm; an 
approximately 1 centimeter mid posterior right forearm 
lesion; a 5 by 4.5 centimeter lesion inferolateral to the 
left posterior thorax; an 18 by 22 millimeter lesion superior 
to a scar in the left posterolateral flank; a 25 by 22 
millimeter lesion on the inferolateral left thorax; a 10 by 
12 millimeter lesion superior to the right areola; and two 10 
millimeter lesions near the mid right costal margin 
anteriorly.  He also complained of a lesion between the 
scrotum and the anus, which he said he could palpate, but 
which the examiner was unable to palpate.  The examiner did 
not detect any lipomata between the hips and ankles.  There 
was an approximately 1 centimeter intradermal skin lesion on 
the anterior left pinna superiorly of unknown etiology.  
There was an approximately 1/2 centimeter possible sebaceous 
cyst to the right of the nose proximally.  The examiner's 
impression was lipomata, multiple with a history of multiple 
resections.

In January 2005, the veteran underwent another VA 
examination.  The veteran reported that lipomas were noted in 
service, originally in the left groin, but subsequently in 
the face, chest, arms, abdomen and back.  The examiner noted 
that there have been no definitive symptoms of disability 
associated with the lipomas.  On physical examination, the 
veteran pointed to multiple 1/2 centimeter areas of poorly 
circumscribed intracutaneous fat aggregates which he felt 
were lipomas over multiples areas of his chest, abdomen, and 
upper extremities.  The examiner detected only one definite 
lipoma 2 centimeters in diameter in the right posterior upper 
arm.  There were, however, multiple two to three centimeter 
in length surgical scars of alleged excision of lipomas over 
the arms, chest, back without debility.  The lipomas and the 
scars of excision occupied less than one percent of total 
body surface, and zero percent of exposed surface.  The 
examiner's impression was lipomas excised.  Photos of the 
face, chest, back, abdomen, and upper extremities were 
requested; however, the veteran did not report for the 
photos.  

In February 2005, the veteran presented with left groin 
adenopathy.  He admitted to three nodules in the left groin 
which had never been present previously.  On physical 
examination, incisions present on anterior abdominal wall 
from his previous multiple resections were all healed.  There 
was no recurrence.  The abdomen was otherwise flat and soft.  
In the left groin, there was adenopathy, three masses, each 
approximately two centimeters in diameter but there was no 
other adenopathy either in the axilla or groin.  Physical 
examination of the extremities was grossly normal for 
peripheral pulses, sensation, reflexes and motor strength.  
The assessment was left groin adenopathy; status post 
multiple excisions, masses on the anterior abdominal wall; 
and excision of multiple lipomas in 2003.  Excisional biopsy 
of the lymph nodes was recommended.  In February 2005, the 
veteran underwent excision of four masses on the left groin.  
A pathology report of subcutaneous masses, left groin and 
left leg, reflected a diagnosis of portions of benign adipose 
tissue consistent with simple lipomas.

The RO has assigned a noncompensable rating under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7819 for 
benign skin neoplasms.  Thus, the veteran's disability is to 
be rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800, scars under Diagnostic Codes 7801, 
7802, 7803, 7804 or 7805, or impairment of function.  See 
38 C.F.R. § 4.118, Diagnostic Code 7819.  The Board notes 
that at the February 2004 VA examination, the veteran 
reported being told the lipomas were lymphomas; however, 
lymphoma represents a separate and distinct disability and no 
diagnosis of lymphoma has been rendered.

To the extent that the possible sebaceous cyst to the right 
of the nose proximally detected at the February 2004 VA 
examination constitutes a lipoma, the Board notes that a 
compensable evaluation would not be warranted under 
Diagnostic Code 7800, as it does not bear any of the 8 
characteristics of disfigurement required to meet the 
criteria for an evaluation of 10 percent disabling or 
greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
1.  As such, Diagnostic Code 7800 is not for application.  

Based on the VA examinations of record and private medical 
records, there is no evidence that the veteran's multiple 
lipomas and postoperative lipoma scars are deep, cause 
limitation of motion, or are unstable.  Therefore, Diagnostic 
Codes 7801 and 7803 are inapplicable.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803.  The objective evidence also 
does not reflect that the veteran's lipomas are painful to 
palpation.  Thus the application of Diagnostic Code 7804 is 
inappropriate.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The February 2004 VA examination report reflects findings of 
multiple lipomas and postoperative lipoma scars.  The 
specific measurements were reflected in the examination 
report; however, the total measured area of the skin covered 
by the lipomas, or any postoperative residual lipoma scars, 
was not noted to be greater than 144 square inches.  He 
specifically denied any impairment from the lipomas.  The 
January 2005 VA examiner noted that there had been no 
definitive symptoms of disability associated with the 
lipomas.  Accordingly, Diagnostic Code 7802 is also 
inapplicable in this case.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.

Finally, the lipomas and postoperative lipoma scars have not 
been shown to cause limitation or impairment of function in 
any body part on which they were located.  Specifically, at 
the February 2004 VA examination, the veteran reported that 
the lipomas do not bother him if they are small, and that he 
only has a tendency to touch them if they enlarge.  
Accordingly, Diagnostic Code 7805 is not for application.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's lipomas has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  The Board acknowledges 
that the veteran was absent from work from September 10 to 
September 28, 2003, and from October 24 to November 2, 2003, 
due to recovery from surgery.  Although the veteran did 
undergo removal and biopsy of lipomas during that time 
period, it appears that the missed time from work was mainly 
due to undergoing a flexible sigmoidoscopy, and 
hemorrhoidectomy.  Moreover, the veteran underwent excisional 
biopsy of lymph nodes in the groin area in February 2005; 
however, the treatment record reflects that it was on an 
outpatient basis.  VA's General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Such a showing has 
not been made in this case.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.

Because the veteran's lipomas and postoperative lipoma scars 
are not disfiguring, superficial, deep, unstable, greater 
than 144 square inches in area, or painful on examination, 
did not result from burns, do not cause limited motion, and 
do not result in limitation of function, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, supra.


ORDER

Service connection for a skin rash, to include as due to 
ionizing radiation, is denied.

A compensable disability rating for service-connected lipomas 
is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


